10-3560-cv
     Szafran v. Sandata Techs., Inc.


                                       UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

     Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
     after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1
     and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
     court, a party must cite either the Federal Appendix or an electronic database (with the notation
     “summary order”). A party citing a summary order must serve a copy of it on any party not
     represented by counsel.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2   Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
 3   the 2nd day of December, two thousand eleven.
 4
 5   PRESENT:
 6
 7                      JOSÉ A. CABRANES,
 8                      CHESTER J. STRAUB,
 9                      DEBRA ANN LIVINGSTON,
10                                      Circuit Judges.
11
12
13
14   EMIL SZAFRAN,
15             Plaintiff-Appellant,
16
17            -v-                                                        No. 10-3560-cv
18
19   SANDATA TECHNOLOGIES, INC.
20             Defendant-Appellee.
21
22
23
24                                        SANFORD F. YOUNG, Law Offices of Sanford F. Young, New
25                                        York, New York, for Plaintiff-Appellant.
26
27                                        MARTIN D. EDEL, Miller & Wrubel P.C., New York, New York,
28                                        for Defendant-Appellee.
29
30
31            Appeal from the United States District Court for the Eastern District of New York

32   (Seybert, Judge).
 1          UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, AND DECREED

 2   that the case is REMANDED to the District Court for further proceedings consistent with this order.

 3          On May 11, 2009, the District Court entered judgment for Plaintiff Emil Szafran (“Szafran”)

 4   on Szafran’s contract claim and for Sandata Technologies, Inc. (“Sandata”) on his quantum meruit

 5   claim. On February 3, 2010, the District Court vacated the jury award as to damages on the contract

 6   claim. On June 3, 2010, the District Court entered an order vacating the judgment of May 11, 2009

 7   and reopening the case. On August 13, 2010, the District Court entered a final judgment “in favor

 8   of the plaintiff and against the defendant on the breach of contract claim in the amount of $60,000,

 9   inclusive of any and all interests, costs and disbursements to date.”

10          From the representations of counsel for both parties, as well as from the fact that the District

11   Court “so-ordered” a stipulation that expressly recognized the parties’ intent to bring about “a final

12   Judgment from which an appeal can be taken,” we infer that the District Court intended its August

13   13, 2010 order to enter final judgment on all claims brought by Szafran against Sandata. However,

14   to make this clear beyond cavil, this case is remanded to the District Court with leave to amend the

15   final judgment of August 13, 2010, pursuant to Fed. R. Civ. P. 60(a), by inserting the following after

16   the words “disbursements to date”: “and in favor of the defendant on the quantum meruit claim and

17   the New York labor law claim.” Jurisdiction will be restored to this panel when either party informs

18   us by letter that the final judgment of August 13, 2010 has been amended as discussed herein. See

19   United States v. Jacobson, 15 F.3d 19, 22 (2d Cir. 1994).

20                                                         FOR THE COURT:
21                                                         Catherine O’Hagan Wolfe, Clerk
22




                                                       2